                                         Law Offices of
                           JAMES E. BAHAMONDE, P.C.
                                          2501 Jody Court
                                     North Bellmore, NY 11710
                                  Long Island Tel. (516) 783-9662
                                  New York City Tel. (646) 290-8258
                                      Fax No. (646) 435-4376
                                    James@CivilRightsNY.com

                                                               January 28, 2020

BY ECF

Hon. Jesse M. Furman
United States Courthouse
Southern District of New York
40 Foley Square
New York, NY 10007

                               RE.    Massi v. Salvioni, et al., 19cv10097 (JMF)(DCF)

Dear Judge Furman:

I represent the plaintiff in the above referenced action and submit this joint letter motion to
request an extension of time to seek a mediation conference, file a joint letter and proposed Case
Management Plan. The joint letter and proposed Case Management Plan are due on February 6,
2020. Additionally, parties seek an adjournment of the initial conference scheduled for February
13, 2020. This is parties first request for an extension of time and an adjournment and the
request does not affect any other deadlines in this matter.

We have exchanged a proposed Settlement Agreement and Defendant Jai Muktinath Inc. has
retained an expert who has inspected the property in question and issued a report. Parties are
negotiating the terms of settlement and are optimistic that we shall resolve this action without the
need of mediation or commence discovery. Consequently, in an effort to minimize an increase of
attorney’s fees and costs, we propose an extension of time to seek a mediation by February 28,
2020, and file a joint letter and proposed Case Management Plan, and a four-week adjournment
of the initial conference. This short adjournment will give parties an opportunity to resolve
several unresolved issues.

In an effort to determine an adjourned date, parties identify the following dates where all counsel
are available: March 23, 2020, March 25, 2020, and March 26, 2020.


       Thank you very much for your consideration and are available to address any questions
the court may have.
 Law Offices of
 James E. Bahamonde, P.C.
                                                                                  January 28, 2020
                                                                                       Page - 2 -


                                              Respectfully Submitted,

                                              /s/ James E. Bahamonde

                                              James E. Bahamonde, Esq.


 cc: (via ECF)
 Kevin M. Ryan, Esq.
 Attorneys for Jai Muktinath Inc. dba Subway
 Nicoletti Gonson Spinner Ryan Gulinp Pinter LLP




Application GRANTED. The initial conference is RESCHEDULED to March 26, 2020, at 3:15
p.m. The parties shall participate in a mediation at least two weeks before the initial conference,
ECF No. 7, and submit the required joint letter and proposed civil case management plan and
scheduling order by Thursday of the week before the conference, ECF No. 6. The Clerk of Court
is directed to terminate ECF No. 17. SO ORDERED.




                                             January 30, 2020
